

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.7


SERVICES AGREEMENT


THIS AGREEMENT is made effective the 1st day of January, 2009
 (the “Agreement”), between Global Green Solutions Inc., a Nevada Corporation
(“GGRN”) at 789 West Pender Street, Suite 1010, Vancouver, BC, Canada V6C 1H2
and; Arnold Hughes, (“Hughes”) of 3523 West King Edward Avenue, Vancouver,
British Columbia, Canada, V6S 1M4, together, the Parties.


RECITALS


A.     
GGRN is a public company engaged in the business of developing and implementing
technology internationally for renewable energy projects;



B.     
GGRN requires the services of a Chief Financial Officer;



C.     
Hughes has been providing Chief Financial Officer services to GGRN on a
continuous basis since March 15, 2006 and GGRN wishes to have Hughes continue to
provide those services;



D.     
The Parties agree that Hughes has the skills and expertise to serve as Chief
Financial Officer for GGRN, as successfully demonstrated since March 15, 2006;
and



E.     
Hughes has agreed to continue to serve as Chief Financial Officer for GGRN as
hereinafter provided.



AGREEMENT


NOW, THEREFORE, the Parties agree as follows:


1.           Services.  Hughes agrees to continue to provide the services of
Chief Financial Officer of GGRN and report to the Chief Executive Officer of
GGRN.  Hughes will perform such duties as are assigned to him by GGRN, including
those regularly and customarily performed by a Chief Financial Officer including
responsibility for all accounting, financial and related administrative
activities regarding GGRN, its subsidiaries, and its joint venture companies
(collectively, the “Duties”).  Hughes will comply with all rules, policies and
procedures of GGRN as modified from time to time.  Hughes will perform all of
his responsibilities in compliance with all applicable laws and will endeavor to
ensure that the operations are in compliance with all applicable laws.



1
 
 

--------------------------------------------------------------------------------

 

2.           Term of Engagement.  The term of engagement of Hughes will be for
the three year period commencing the 1st day of January, 2009 and ending the
31st day of December, 2011 ("the Term"), unless sooner terminated in accordance
with the terms and conditions of this Agreement.  If the term continues after
the end of the Term, such term will continue on the terms and conditions set
forth in this Agreement, but will be terminable by either party at any time with
or without cause or advance notice, unless otherwise mutually agreed.


3.           Compensation .  For the duration of Hughes’s tenure hereunder,
Hughes will be entitled to base compensation at a monthly rate of US $8,000.00,
in arrears.


4.           Other Benefits.


  4.1           Certain Benefits.  Hughes will be eligible to participate in all
corporate benefit programs established by GGRN that are applicable to management
personnel such as medical, pension, disability and life insurance plans on a
basis commensurate with Hughes’ position and in accordance with GGRN’s policies
from time to time, but nothing herein shall require the adoption or maintenance
of any such plan.


  4.2           Vacations, Holidays and Expenses.  For the duration of Hughes’
tenure hereunder, Hughes will be provided with such holidays, sick leave and
vacation as GGRN makes available to its management level employees
generally.  GGRN will reimburse Hughes in accordance with company policies and
procedures for reasonable expenses necessarily incurred in the performance of
duties hereunder against appropriate receipts and vouchers indicating the
specific business purpose for each such expenditure.


 
5.
Termination or Discharge by GGRN.

 
                         5.1           For Cause.  GGRN will have the right to
immediately terminate Hughes’ services and this Agreement for cause.  For the
purposes of this Agreement, “Cause” includes:
 
(a)     
fundamental breach of this Agreement by Hughes;

 
(b)     
failure to perform assigned job responsibilities that continues unremedied for a
period of sixty (60) days after written notice to Hughes by GGRN as to the
standard required;

 
(c)     
any intentional or grossly negligent disclosure of any Confidential Information
by Hughes;

 
(d)     
violation of any local, provincial or federal statute by Hughes, including,
without limitation, an act of dishonesty such as embezzlement or theft, whether
committed during the course of or in relation to Hughes’ services to GGRN or
otherwise;


2
 
 

--------------------------------------------------------------------------------

 

 
 
(e)     
conduct by Hughes that, in the opinion of GGRN, is materially detrimental to the
business or financial position of GGRN, including conduct that has the potential
to injure the reputation of GGRN if Hughes is retained by GGRN; and

 
(f)     
any and all omissions, commissions or other conduct which would constitute just
cause under the laws of the province of British Columbia.



5.2           Without Cause.  GGRN may terminate Hughes’ tenure under this
Agreement without cause; provided however, that GGRN will pay as severance to
Hughes in lieu of notice, an amount equal to six months of Hughes’ Base Rate at
the rate in effect on the termination date, plus any unpaid expense
claims.  Upon termination, Hughes will have rights to any unvested benefits for
a further six month period.


6.          Termination by Hughes.  Hughes may terminate his tenure and services
under this Agreement for any reason provided that Hughes gives GGRN at least
thirty (30) days notice in writing.  GGRN may, at its option, relieve Hughes of
all duties and authority after notice of termination has been provided.


7.          Confidential Information.  Hughes shall not, either during the term
of this Agreement or at any time thereafter, without specific consent in
writing, disclose or reveal in any manner whatsoever to any other person, firm
or corporation, nor will he use, directly or indirectly, for any purpose other
than the purposes of GGRN, the private affairs of GGRN or any confidential
information which he may acquire during the term of this Agreement with relation
to the business and affairs of the directors and shareholders of GGRN, unless
Hughes is ordered to do so by a court of competent jurisdiction or unless
required by any statutory authority.


8.           Dispute Resolution.  The terms of this agreement shall be
adjudicated upon in accordance with the laws of the Province of British Columbia
and each of the parties hereto agree to atturn to the jurisdiction of the
British Columbia courts.


9.            Fees.  Unless otherwise agreed, the prevailing party will be
entitled to its costs and attorneys' fees incurred in any litigation relating to
the interpretation or enforcement of this Agreement.


10.          Representation of Hughes   Hughes represents and warrants to GGRN
that he is free to enter into this Agreement and has no commitment, arrangement
or understanding to or with any party that restrains or is in conflict with his
performances of the covenants, services and duties provided for in this
Agreement.  Hughes agrees to indemnify GGRN and to hold it harmless against any
and all liabilities or claims arising out of any unauthorized act or acts by
Hughes that, the foregoing representation and warranty to the contrary
notwithstanding, are in violation, or constitute a breach, of any such
commitment, arrangement or understanding.

3
 
 

--------------------------------------------------------------------------------

 

11.          Assignability.  This Agreement and all other rights, benefits and
privileges contained herein may not be assigned by Hughes. GGRN may assign its
rights and obligations under this Agreement to a successor by sale, merger or
liquidation, if such successor carries on the Business substantially in the form
in which it is being conducted at the time of the sale, merger or
liquidation.  This Agreement is binding upon GGRN, its successors and assigns.


12.          Notices.  Any notice required or permitted to be given hereunder is
sufficient if in writing and delivered by hand, by facsimile or by registered
mail, to Hughes at 3523 West King Edward Avenue, Vancouver, BC, Canada, V6S 1M4
or to the Chairman of the Board of Directors of GGRN at 789 West Pender Street,
Suite 1010, Vancouver, BC, Canada, V6C 1H2.


13.          Severability.  If any provision contained herein is determined to
be void or unenforceable in whole or in part, it is to that extent deemed
omitted.  The remaining provisions shall not be affected in any way.


14.          Waivers.  No consent or waiver, express or implied, by either party
to or of any breach or default by the other party in the performance by the
other of its obligations herein shall be deemed or construed to be a consent or
waiver to or of any breach or default of the same or any other obligation of
such party.  Failure on the part of any party to complain of any act or failure
to act, or to declare either party in default irrespective of how long such
failure continues, shall not constitute a waiver by such party of its rights
herein or of the right to then or subsequently declare a default.


15.          Governing Law.  This Agreement is subject to and governed by the
laws of the Province of British Columbia, Canada.


16.          Entire Agreement.  This instrument contains the entire agreement of
the parties with respect to the relationship between Hughes and GGRN and
supersedes all prior agreements and understandings, and there are no other
representations or agreements other than as stated in this Agreement related to
the terms and conditions of Hughes’ service.  This Agreement may be changed only
by an agreement in writing between GGRN and Hughes.


17.          Execution in Several Counterparts.  This Agreement may be executed
by facsimile and in several counterparts, each of which shall be deemed to be an
original and all of which shall together constitute one and the same instrument.
 
 
 
 
 
 

 

4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly signed and executed this Agreement as
of the dates shown below, to be effective January 1st, 2009.




GLOBAL GREEN SOLUTIONS INC.




By ELDEN SCHORN                     Jan. 22, 2009
     Name: Elden Schorn                        Date
     Title: Chairman and Director








By ARNOLD HUGHES                 Jan. 22, 2009
     Name: Arnold Hughes                     Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



5
 
 

--------------------------------------------------------------------------------

 
